           Case 6:15-bk-18665-SY Doc 97 Filed 12/04/20                                            Entered 12/04/20 21:54:36                        Desc
                               Imaged Certificate of Notice                                       Page 1 of 4
                                                              United States Bankruptcy Court
                                                               Central District of California
In re:                                                                                                                 Case No. 15-18665-SY
Damian Esteven Ruiz                                                                                                    Chapter 13
       Debtor(s)
                                                     CERTIFICATE OF NOTICE
District/off: 0973-6                                                  User: smasonC                                                               Page 1 of 2
Date Rcvd: Dec 02, 2020                                               Form ID: pdf042                                                            Total Noticed: 1
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Dec 04, 2020:
Recip ID                 Recipient Name and Address
db                     + Damian Esteven Ruiz, 30205 Via Del Fierro, Menifee, CA 92584-8996

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI).
NONE


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Dec 04, 2020                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on December 2, 2020 at the address(es) listed
below:
Name                               Email Address
Andrew Kussmaul
                                   on behalf of Creditor NATIONSTAR MORTGAGE LLC Andrew.Kussmaul@Bonialpc.com

Andrew Kussmaul
                                   on behalf of Creditor Nationstar Mortgage LLC Andrew.Kussmaul@Bonialpc.com

Avi Schild
                                   on behalf of Creditor Atlas Acquisitions LLC bk@atlasacq.com

Dane W Exnowski
                                   on behalf of Creditor Nationstar Mortgage LLC d/b/a Mr. Cooper dane.exnowski@mccalla.com
                                   bk.ca@mccalla.com,mccallaecf@ecf.courtdrive.com

Dane W Exnowski
                                   on behalf of Creditor Nationstar Mortgage LLC dane.exnowski@mccalla.com
                                   bk.ca@mccalla.com,mccallaecf@ecf.courtdrive.com
          Case 6:15-bk-18665-SY Doc 97 Filed 12/04/20                                   Entered 12/04/20 21:54:36                    Desc
                              Imaged Certificate of Notice                              Page 2 of 4
District/off: 0973-6                                          User: smasonC                                                          Page 2 of 2
Date Rcvd: Dec 02, 2020                                       Form ID: pdf042                                                       Total Noticed: 1
Gary S Saunders
                             on behalf of Debtor Damian Esteven Ruiz Linda@saunderslawoffice.com
                             Gary@saunderslawoffice.com;Trang@saunderslawoffice.com

John D Schlotter
                             on behalf of Creditor NATIONSTAR MORTGAGE LLC john.schlotter@mrpllc.com mccallaecf@ecf.courtdrive.com

Ramesh Singh
                             on behalf of Interested Party Recovery Management Systems Corporation claims@recoverycorp.com

Reilly D Wilkinson
                             on behalf of Creditor Ajax Mortgage Loan Trust 2020-D Mortgage-Backed Securities, Series 2020-D, by U.S. Bank National
                             Association, as Indenture Trustee, its successors and/or assignees rwilkinson@scheerlawgroup.com

Rod Danielson (TR)
                             notice-efile@rodan13.com

Shanita L Washington
                             on behalf of Creditor Nationstar Mortgage LLC PCN-PPFN.Inquires@nationstarmail.com

United States Trustee (RS)
                             ustpregion16.rs.ecf@usdoj.gov


TOTAL: 12
 Case 6:15-bk-18665-SY Doc 97 Filed 12/04/20              Entered 12/04/20 21:54:36            Desc
                     Imaged Certificate of Notice         Page 3 of 4

1    Rod Danielson Chapter 13 Trustee
     3787 University Avenue
2    Riverside CA 92501
     (951) 826-8000 Fax (951) 826-8090                               FILED & ENTERED
3

4                                                                          DEC 02 2020
5
                                                                      CLERK U.S. BANKRUPTCY COURT
                                                                      Central District of California
6                                                                     BY Mason      DEPUTY CLERK


7

8

9                           UNITED STATES BANKRUPTCY COURT
10                CENTRAL DISTRICT OF CALIFORNIA, RIVERSIDE DIVISION
11
     In re:                                     )   Case No. 6:15-bk-18665-SY
12
                                                )
                                                )   Chapter 13
13
                                                )
     DAMIAN ESTEVEN RUIZ                        )
14
                                                )   ORDER DISMISSING CHAPTER 13
                                                )   CASE
15
                                                )
                                                )
16
                                                )    (No hearing required)
                                                )
17
                                     Debtor.    )
                                                )
18

19            7KHWUXVWHH¶V0RWLRQIRU2UGHU'LVPLVVLQJ&KDSWHU3URFHHGLQJ 'HOLQTXHQF\)
20    WKH³0RWLRQ´) was served and filed on October 6, 2020 at docket #88. There being no
     timely opposition to the Motion filed, and the debtor having failed to cure the default as
21
     HYLGHQFHGE\WKHWUXVWHH¶V declaration in support of the Motion filed October 28, 2020,
22
     and good cause appearing:
23   ///
24   ///

25
     ///
 Case 6:15-bk-18665-SY Doc 97 Filed 12/04/20        Entered 12/04/20 21:54:36   Desc
                     Imaged Certificate of Notice   Page 4 of 4

1          IT IS ORDERED that the Motion is GRANTED and the above-captioned case is
2    DISMISSED without prejudice.

3                                          ###

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
         Date: December 2, 2020
25




                                            2
